Citation Nr: 1330173	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a low back condition.

2. Entitlement to service connection for loss of feeling in the left leg, to include as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to December 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A videoconference hearing before the undersigned Veterans Law Judge was held in June 2011.  A transcript of the hearing has been prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

The Veteran claims that his current low back condition is related to his military service.  He further contends that the loss of feeling in his left leg is related to his low back condition.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2011, where he testified that he was treated by Dr. Warren at the VA Medical Center in Topeka, Kansas, in 2003 when a positive nexus opinion was provided.  The Veteran also testified he was treated by a VA specialist in Kansas City, Missouri, around this time.  The Board notes that these records are absent from the record and, therefore, must be obtained and associated with the claims file. 

The Board also notes that the most recent treatment record is dated November 2010 from the VA Medical Center in Kansas City.  As such, all outstanding treatment records, VA or private, since November 2010 must be obtained and associated with the claims file.

Additionally, the VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012).

The Board notes that the Veteran has not yet been afforded a VA examination for his claimed low back condition and loss of feeling in his left leg.  It is also unclear whether he has a current diagnosis for his claimed disability for the loss of feeling in his left leg.  As such, further development is necessary before a final determination is made.  The Veteran should be afforded a VA examination to clarify the diagnosis and etiology of the disabilities.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All VA treatment records prior to June 2008, to specifically include records from Dr. Warren at the VA Medical Center in Topeka, Kansas, and all VA treatment records dated since November 2010, must be obtained and associated with the claims file.

In addition, obtain all private treatment records which have not been obtained already.  The AMC should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records the VA was unable to obtain, an explanation of the efforts the VA made to obtain the records, a description of any further action the VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. Once all outstanding records, to the extent possible, have been obtained and associated with the claims file, the RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with an appropriate specialist to ascertain the current nature and etiology of any low back disability.  After a review of the record on appeal and an examination of the Veteran, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current low back disability is directly related to service, that is, whether the current low back condition had its onset in, or is otherwise due to, service. 

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Once all outstanding records, to the extent possible, have been obtained and associated with the claims file, the RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with an appropriate specialist in order to determine whether any diagnosed loss of feeling of the left leg is related to service. Based on the examination and review of the record, the examiner should determine whether is it at least as likely as not (i.e., 50 percent or greater probability) that any current disorder manifested by loss of feeling in the left leg had its onset in, or is otherwise due to, service, and/or whether it is secondary to his low back condition.

The claims file should be provided to the examiner for review and review of the claims file should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  The Veteran's complaints and lay history should be recorded in full and addressed.

All opinions expressed by the examiner should be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Upon completion of the foregoing, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

